218 F.2d 956
55-1 USTC  P 9447
Vincent CEFALU, Appellant,v.UNITED STATES of America, Appellee.
No. 14942.
United States Court of Appeals, Fifth Circuit.
Feb. 11, 1955.Rehearing Denied March 28, 1955.

Appeal from the United States District Court for the Eastern District of Louisiana; J. Skelly Wright, Judge.
Frank S. Craig, Jr., R. Frank Cangelosi, Jr., and Roland C. Kizer, Baton Rouge, La., for appellant.
M. Hepburn Many, Asst. U.S. Atty., New Orleans, La., for appellee.
Before HOLMES and BORAH, Circuit Judges, and DAWKINS, District Judge.
PER CURIAM.


1
The judgment appealed from is affirmed.